Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity:
Claims 8 and 18 recite the limitation, “wherein the computing device is an communication device of a user.” This limitation should be changed to state “wherein the computing device is a communication device of the user.”
Claims 9 and 19 recite the limitation, “wherein the computing device is an 2authorizing entity server providing a digital statement including the transaction.” However, the wording of this claim could be improved by positively reciting the “providing” step as follows: “wherein the computing device is an 2authorizing entity server, wherein the authorizing entity server provides a digital statement including the transaction.”
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation, “wherein the computing device provides a digital statement to a communication device of a user…” However, Paragraph 30 of the applicant’s specification appears to state that the computing device and the communication device are the same device (e.g. Paragraph 30 states, “a communication device may be referred to as a computing device”). Therefore, the meaning of the terms “computing device” and “communication device” are unclear in this context. For the purpose of examination, it is assumed that both of these terms are referring to a personal device of the user. Additionally, it is assumed that the limitation, “wherein the computing device provides a digital statement to a communication device of a user,” recited in claims 5 and 15, states that a digital statement is provided to a personal communication device of the user. However, appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial 

Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-10) and a machine (claims 11-20); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
Receiving… a digital receipt request3… for a digital receipt associated with a transaction with a resource 4provider, the digital receipt request including one or more transaction elements 5associated with the transaction;  6
Determining… a resource provider identifier 7based on the one or more transaction elements;  8
Obtaining… resource provider information 9associated with the resource provider using the resource provider identifier;  10
Determining… a [[receipt management server]] 11associated with the resource provider using the resource provider identifier;  12
Sending… a receipt data request13…, the receipt data request including the one or more transaction 14elements;  15
Receiving… receipt data16…;  17
Generating… a digital receipt element based 18on the resource provider information and the receipt data; and  19
Sending… the digital receipt element20….
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, generating and providing a receipt to a customer). 

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 

The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above.  
Claims 2 and 12 simply refine the abstract idea by adding steps to the recited abstract idea such as: data storing and transmitting steps (e.g. storing the receipt image and transmitting the image to a user) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly 
Claims 3 and 13 simply refine the abstract idea by adding steps to the recited abstract idea. Merely stating that the system deletes the image after a condition is met does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 4 simply further defines the “receipt data” recited in claim 1. Merely stating that the receipt data includes data fields describing the goods/services purchased does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Additionally, claim 4 states that the computing device generates a digital receipt based on various data. However, this merely further refines the abstract idea by adding steps to the recited abstract idea that fall under the category of certain methods of organizing human activity as described above.
Claims 5 and 15 simply applies a generic website/software application in order to output information and receive input from the user and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Additionally, these claims state that the transaction elements are determined based on a transaction identifier of the transaction. However, this merely adds steps to the recited abstract idea that fall under the category of certain methods of organizing human activity as described above.
Claims 6 and 16 simply refine the abstract idea by adding steps to the recited abstract idea (e.g. determining whether a resource provider can provide a digital receipt and conditioning additional steps on the resource provider being capable of providing the digital receipt) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claims 7 and 17 simply refine the abstract idea by adding steps to the recited abstract idea (e.g. sending/receiving information from a data center) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claims 8 and 18 simply further define the “computing device” recited in claims 1 and 11. Merely stating that the computing device is a communication device of a user does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Additionally, these claims add steps to the recited abstract idea that fall under the category of certain methods of organizing human activity as described above (e.g. receiving the one or more transaction elements from an authorizing entity computer).
Claims 9 and 19 simply further define the “computing device” recited in claims 1 and 11. Merely stating that the computing device is a authorizing entity server that provides a digital statement does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claims 10 and 20 simply refine the abstract idea by adding steps to the recited abstract idea (e.g. authorizing and completing a transaction) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 14 simply further defines the “receipt data” recited in claim 11. Merely stating that the receipt data includes data fields describing the goods/services purchased does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Additionally, claim 4 states that the computing device is a mobile device. However, this merely further defines the “computing device” recited in claim 11 and does not amount to a technological solution to the abstract idea as described above.
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  

The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.

Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a processing server, a computing device, a receipt management server, a webpage, a software application, a user interface, a data center, a communication device of a user, an authorizing entity computer, and a mobile phone, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, computing system and computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 30, 34, 38, 39, and 41-45). 
	
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 7, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys (U.S. Patent No. 9875385) in view of Karlsson (U.S. Pre-Grant Publication No. 20160292677).
Claim 1
	Regarding Claim 1, Humphreys teaches:
A method of providing digital receipts, comprising: receiving, by a processing server, a digital receipt request from a computing device for a digital receipt associated with a transaction with a resource provider, the digital receipt request including one or more transaction elements associated with the transaction (See at least Col. 18, Lines 41-50: A transaction message [i.e. a digital receipt request] may be received by the processing server. The transaction message may comprise at least a first data element [i.e. transaction elements] that includes various information such as line item data related to one or more products);
Determining, by the processing server, a resource provider identifier based on the one or more transaction elements (See at least Col. 18, Lines 41-50: A merchant identifier [i.e. a resource provider identifier] may be included in the first data element);
Obtaining, by the processing server, resource provider information associated with the resource provider using the resource provider identifier (See at least Col. 19, Lines 25-32: The system may execute a query on the merchant identifier to identify one or more product data files for products sold by the merchant corresponding to the identified one or more products [i.e. resource provider information]);
Generating, by the processing server, a digital receipt element based on the resource provider information and the receipt data (See at least Col. 18, Lines 57-60: a digital receipt displaying purchase information for the one or more products may be generated by processing server); and
Sending, by the processing server, the digital receipt element to the computing device (See at least Col. 19, Lines 1-3: The digital receipt may then be transmitted by the processing server).

	Regarding Claim 1, Humphreys does not explicitly teach, but Karlsson, however, does teach:
Determining, by the processing server, a receipt management server associated with the resource provider using the resource provider identifier (See at least Paragraph 288: Describes a system/process for importing receipts from a store system [Figure 10A]. Server 1 [i.e. the processing server] retrieves backend connection information [i.e. information regarding a receipt management server] using the store identity [i.e. the resource provider identifier]);
Sending, by the processing server, a receipt data request to the receipt management server, the receipt data request including the one or more transaction elements (See at least Paragraph 289: Server 1 requests the receipt from the backend of the store. The request includes the store identifier and information regarding the paper receipt of step a [See Paragraph 281]);
Receiving, by the processing server, receipt data from the receipt management server (See at least Paragraph 290: Server 1 then receives and stores the receipt in receipt archive 140);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys and Karlsson in order to increase flexibility for users interacting electronically with different/various store locations/systems. Additionally, existing infrastructure system of different point-of-sales may be used without any substantial changes, making it very cost efficient from a holistic perspective and indeed flexible (Karlsson: Paragraphs 5 and 6).
Claim 4
	Regarding Claim 4, Humphreys teaches:
Wherein the receipt data includes a plurality of data fields describing one or more goods or services associated with the transaction, and wherein the computing device generates a digital receipt based on the resource provider information and the receipt data (See at least Col. 18, Lines 51-60: The information received by the processing server [i.e. the receipt data] includes information regarding one or more products purchased in the payment transaction. The digital receipt is generated based on the information received from the digital receipt database. This information includes product data regarding products sold by a merchant [Also see Paragraph 23]).

Claim 7
	Regarding Claim 7, Humphreys teaches:
Sending, by the processing server, a resource provider information request to a data center, the resource provider information request including the resource provider identifier (See at least Col. 19, Lines 25-38: The processing server may execute a query on the merchant identifier to identify one or more product data files for products sold by the merchant corresponding to the identified one or more products [i.e. resource provider information]. The product data files are stored in a merchant product database [i.e. a data center] associated with the processing server); and
Receiving, by the processing server, a resource provider information response from the data center including the resource provider information, wherein the obtaining of the resource provider information is based on the receiving of the resource provider information response (See at least Col. 19, Lines 25-38: The product data files may be received by the processing server in response to the query).

Claim 11
	Regarding Claim 11, Humphreys teaches:
A processing server for providing digital receipts, the 2processing server comprising:  3a computer readable storage medium storing a plurality of instructions;  4and 5one or more processors for executing the instructions stored on the 6computer readable storage medium to (See at least Col. 26, Lines 21-52: The processing server comprises a hardware processor and computer-readable media storing instructions):
Receive a digital receipt request from a computing device for a 8digital receipt associated with a transaction with a resource provider, the 9digital receipt request including one or more transaction elements associated 10with the transaction (See at least Col. 18, Lines 41-50: A transaction message [i.e. a digital receipt request] may be received by the processing server. The transaction message may comprise at least a first data element [i.e. transaction elements] that includes various information such as line item data related to one or more products);
Determine a resource provider identifier based on the one or 12more transaction elements (See at least Col. 18, Lines 41-50: A merchant identifier [i.e. a resource provider identifier] may be included in the first data element);
Obtain resource provider information associated with the resource provider using the resource provider identifier
Generate a digital receipt element based on the resource provider information and the receipt data (See at least Col. 18, Lines 57-60: a digital receipt displaying purchase information for the one or more products may be generated by processing server); and
Send the digital receipt element to the computing device (See at least Col. 19, Lines 1-3: The digital receipt may then be transmitted by the processing server).

	Regarding Claim 11, Humphreys does not explicitly teach, but Karlsson, however, does teach:
Determine a receipt management server associated with the resource provider using the resource provider identifier (See at least Paragraph 288: Describes a system/process for importing receipts from a store system [Figure 10A]. Server 1 [i.e. the processing server] retrieves backend connection information [i.e. information regarding a receipt management server] using the store identity [i.e. the resource provider identifier]);
Send a receipt data request to the receipt management server, the receipt data request including the one or more transaction elements (See at least Paragraph 289: Server 1 requests the receipt from the backend of the store. The request includes the store identifier and information regarding the paper receipt of step a [See Paragraph 281]);
Receive receipt data from the receipt management server (See at least Paragraph 290: Server 1 then receives and stores the receipt in receipt archive 140);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys and Karlsson in order to increase flexibility for users interacting electronically with different/various store locations/systems. Additionally, existing infrastructure system of different point-of-sales may be used without any substantial changes, 
Claim 14
	Regarding Claim 14, Humphreys teaches:
Wherein the receipt data 7includes a plurality of data fields describing one or more goods or services 8associated with the transaction, and wherein the computing device is a mobile 9phone (See at least Col. 18, Lines 51-60: The information received by the processing server [i.e. the receipt data] includes information regarding one or more products purchased in the payment transaction. The digital receipt is generated based on the information received from the digital receipt database. The consumer device may be a mobile telephone [Col. 9, Lines 23-26]).

Claim 17
	Regarding Claim 17, this claim is rejected under the same rationale as claim 7 described above.

9.	Claims 2, 5, 12, 8-10, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys in view of Karlsson, and in further view of Jones (U.S. Pre-Grant Publication No. 20100257066).	
Claim 2
	Regarding Claim 2, Humphreys teaches:
Wherein the receipt data includes a plurality of data fields describing one or more goods or services associated with the transaction, wherein the digital receipt element is an image or image data object, (See at least Col. 18, Lines 51-60: The information received by the processing server includes information regarding one or more products purchased in the payment transaction. The digital receipt may be an image such as to one shown in Fig. 5A),
Storing, by the processing server, the image or image data object (See at least Col. 17, Line 57 - Col. 18, Line 4: A plurality of receipt data entries may be stored in the digital receipt database of the processing server).

	Regarding Claim 2, the combination of Humphreys and Karlsson does not explicitly teach, but Jones, however, does teach:
Hosting, by the processing server, a webpage for the digital receipt element, wherein the sending of the digital receipt element is performed via the webpage (See at least Paragraph 51: Describes an online banking platform [i.e. a webpage] that allows a user to access electronic receipts).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys, Karlsson, and Jones in order to improve a user’s ability to collect, retain, and organize receipts (Jones: Paragraph 3).

Claim 5
	Regarding Claim 5, the combination of Humphreys and Karlsson does not explicitly teach, but Jones, however, does teach:
Wherein the computing device provides a digital statement to a communication device of a user via a website or software application (See at least Paragraph 84: Describes an online banking platform [Paragraph 51] that allows a user to view banking statements.),
Wherein the computing device receives a selection of the transaction via a user interface of the website or software application (See at least Paragraph 84: The user may access the digital receipt by interacting with a link located next to a purchase entry within their banking statement); and
Wherein the computing device determines the one or more transaction elements based on a transaction identifier of the transaction (See at least Paragraph 84: The user may access information regarding previous transaction via a consumer computer system. The transaction may be identified based on an entry [i.e. an identifier] within the statement).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys, Karlsson, and Jones in order to improve a user’s ability to collect, retain, and organize receipts (Jones: Paragraph 3). Additionally, allowing a user to access digital receipts from a bank statement increases user convenience by consolidating information relevant to the user’s finances.

Claim 8
	Regarding Claim 8, Humphreys teaches:
Wherein the computing device is a communication device of a user (See at least Col. 9, Lines 23-46: The system may comprise a consumer device that initiates the payment transaction at a POS).

	Regarding Claim 8, the combination of Humphreys and Karlsson does not explicitly teach, but Jones, however, does teach:
Wherein the communication device receives the one or more transaction elements from an authorizing entity computer (See at least Paragraph 84: The consumer may obtain transaction information on a consumer computer from the online banking platform presented by the bank computer system [i.e. authorizing entity computer]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys, Karlsson, and Jones in order to ensure that the user has accurate information by requiring that the transaction information originate from a reputable source.


Claim 9
	Regarding Claim 9, the combination of Humphreys and Karlsson does not explicitly teach, but Jones, however, does teach:
Wherein the computing device is an authorizing entity server providing a digital statement including the transaction (See at least Paragraph 51: The bank computer system [i.e. the authorizing entity computer] allows the user to access account and receipt information. This includes a statement of the user's transactions [See Paragraph 84]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys, Karlsson, and Jones in order to improve a user’s ability to collect, retain, and organize receipts (Jones: Paragraph 3).

Claim 10
	Regarding Claim 10, the combination of Humphreys and Karlsson does not explicitly teach, but Jones, however, does teach:
Wherein the authorizing entity server receives an authorization request for the transaction, prior to a completion of the transaction, and wherein the authorizing entity server authorizes the transaction, enabling the resource provider to complete the transaction (See at least Paragraph 57: The bank computer system uses information communicated from a POS to issue an authorization for the purchase at the POS).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys, Karlsson, and Jones in order to facilitate the process of generating digital receipts for newly completed transactions.

Claim 15
	Regarding Claim 15, this claim is rejected under the same rationale as claim 5 described above.

Claim 18
	Regarding Claim 18, this claim is rejected under the same rationale as claim 8 described above.

Claim 19
	Regarding Claim 19, this claim is rejected under the same rationale as claim 9 described above.

Claim 20
	Regarding Claim 20, this claim is rejected under the same rationale as claim 10 described above.

10.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys in view of Karlsson and Jones, and in further view of Shiftan (U.S. Pre-Grant Publication No. 20040220964).
Claim 3
	Regarding Claim 3, the combination of Humphreys, Karlsson, and Jones does not explicitly teach, but Shiftan, however, does teach:
Deleting, by the processing server, the image or image data object, after the sending of the digital receipt element, based on an expiration condition (See at least Paragraph 43: Describes a system for managing electronic receipts. The base device may automatically delete expired electronic receipts).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Humphreys, Karlsson, Jones, and Shiftan in order to remove any undesired or expired receipts from storage. This assists the system in maintaining the integrity of the stored electronic receipts (Shiftan: Paragraphs 41-43).

Claim 13
	Regarding Claim 13, this claim is rejected under the same rationale as claim 3 described above.

Citation of Pertinent Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murphy (U.S. Pre-Grant Publication No. 20140195361): Describes a system for managing and storing a plurality of electronic receipts includes receiving transaction data corresponding to a product purchased during a purchase transaction with an electronic receipt server.
Gotanda (U.S. Pre-Grant Publication No. 20160155203): Describes an information processing apparatus and a method for generating an electronic receipt.
Hasegawa (U.S. Pre-Grant Publication No. 20150356541): Describes a system for generating an electronic receipt and transmitting the receipt to a mobile computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696